        Case 6:20-cv-00928-ADA Document 49 Filed 01/19/21 Page 1 of 15




                             UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION


OPEN TEXT CORPORATION AND                           )
OPEN TEXT S.A. ULC,                                 )
                                                    )
             Plaintiffs,                            )
v.                                                  )       Civil Action No. 6:20-cv-928-ADA
                                                    )
ALFRESCO SOFTWARE, LTD.,                            )       JURY TRIAL DEMANDED
AND ALFRESCO SOFTWARE, INC.,                        )
ALFRESCO SOFTWARE AMERICA, INC.                     )
BLUE FISH DEVELOPMENT GROUP, LTD.,                  )
                                                    )
             Defendants.                            )
                                                    )

                              CASE READINESS STATUS REPORT

       Plaintiffs Open Text Corporation and Open Text S.A. ULC (“Open Text”) and
Defendants Alfresco Software, Ltd., Alfresco Software, Inc., Alfresco Software America,
Inc., (collectively “Alfresco”) and Blue Fish Development Group, Ltd. (“BFDG”)
(collectively “Defendants”), hereby provide the following status report in advance of the
initial Case Management Conference (CMC).

                                 FILING AND EXTENSIONS

       Plaintiff’s Complaint was filed on October 7, 2020. There has been one extension
for a total of 37 days. On January 4, 2021, Plaintiffs filed a First Amended Complaint.

                            RESPONSE TO THE COMPLAINT

       Defendants responded to the Complaint on December 11, 2020 by filing several
Motions. See infra Pending Motions. Defendants have not yet responded to the First
Amended Complaint.

                                     PENDING MOTIONS

       The following Motions are pending:

       1.      Alfresco Software, Inc. and Alfresco Software Americas, Inc.’s Motion to


                                                1
         Case 6:20-cv-00928-ADA Document 49 Filed 01/19/21 Page 2 of 15




Transfer for Improper Venue (ECF 41);

       2.      Alfresco Software Limited’s Opposed Motion to Transfer Venue Under 28
U.S.C. §1404(a) (ECF 42);

       3.      Blue Fish Development Group, Ltd.’s Motion to Sever and Stay Under the
Customer-suit Exception and to Transfer to the Austin Division (ECF 36);

       4.      Alfresco Software, Ltd., Alfresco Software, Inc, and Alfresco Software
Americas, Inc.’s Motion to Dismiss (ECF 43);

       5.      Blue Fish Development Group, Ltd.’s Joinder in the Alfresco Defendants’
Motion to Dismiss (ECF 38).

                 RELATED CASES IN THIS JUDICIAL DISTRICT

       On October 5, 7, and 9, 2020, respectively, Open Text filed the following cases
against Defendants Alfresco Software, Ltd., Alfresco Software, Inc., Alfresco Software
America, Inc., and Blue Fish Development Group, Ltd.:

   •   Open Text Corporation v. Alfresco Software, Ltd., Alfresco Software, Inc, Alfresco
       Software Americas, Inc., and Blue Fish Development Group, Ltd., Civil Action No.
       6:20-cv-920-ADA

   •   Open Text Corporation and Open Text S.A. ULC v. Alfresco Software, Ltd., Alfresco
       Software, Inc, Alfresco Software Americas, Inc., and Blue Fish Development Group,
       Ltd., Civil Action No. 6:20-cv-928-ADA.

   •   Open Text Corporation and Carbonite, Inc. v. Alfresco Software, Ltd., Alfresco
       Software, Inc, Alfresco Software Americas, Inc., and Blue Fish Development Group,
       Ltd., Cause No. 6:20-cv-00941-ADA.

The parties dispute whether these cases are “related.”

       Open Text Position: This Court’s Standing Order regarding Notice of Readiness
       Scheduling Conference in Patent Cases dated November 5, 2020, requires the parties
       to “[Identify all related cases in this Judicial District, including any other cases where
       a common patent is asserted].” The three cases listed above do not involve common
       asserted patents or patent families and, although these cases involve aspects of


                                                  2
         Case 6:20-cv-00928-ADA Document 49 Filed 01/19/21 Page 3 of 15




       enterprise content management software platforms, they involve different and
       unrelated accused functionalities of the enterprise content management platforms.
       As such, these cases are not related as defined by this Court’s Order. See also E.D.
       Tex. L.P.R. 2-6; N.D. Tex. L.C.R. 3.3.

       Alfresco Position: The cases are related because:          (1) they involve common
       plaintiffs; (2) they involve common defendants; (3) the Accused Product is identical
       across the cases and the same functionality, file synchronization, is accused in the
       920 and 941 cases; (4) the Asserted Patents across the cases all relate to file
       management aspects of EMC software; and (5) legal issues are common across the
       cases, as discussed more fully below.

Open Text’s position is not credible. In fact, Open Text prepared the first draft of this CRSR,
which identified the above-listed cases as related. Alfresco agreed with that statement, as it
was uncontroversial and true. Several revisions later, however, Open Text has reversed
course, deciding it is advantageous to advocate for the opposite position. This reversal was
motivated not by a change in fact or law, but by its efforts to argue against pre-trial
consolidation. Indeed, Open Text reversed itself only after Alfresco indicated it would
request pre-trial consolidation.

                            IPR, CBM, AND OTHER PGR FILINGS

       There are no known IPR, CBM, or other PGR filings.

                     NUMBER OF ASSERTED PATENTS AND CLAIMS

       Plaintiff has asserted four patents and a total of 91 claims.

                         APPOINTMENT OF TECHNICAL ADVISER

       At this time, the parties do not request a technical adviser to be appointed to the case.

                                   MEET AND CONFER STATUS

       Plaintiffs and Defendants met and conferred. The parties identified the following
pre-Markman issues to raise at the CMC:




                                                  3
 Case 6:20-cv-00928-ADA Document 49 Filed 01/19/21 Page 4 of 15




                                  Agreed Issues:

1.   Entry of a protective order governing the use and disclosure of confidential
     information.

2.   The parties agree that venue discovery does not count against the post-
     Markman fact discovery limits.

3.   With respect to venue discovery, the parties agree to serve objections and
     responses to RFPs within 14 days of service and to serve objections and
     responses to interrogatories within the standard 30-day deadline.

4.   The parties agree the cases should be coordinated for scheduling, to the extent
     useful to streamline the cases.

                                 Disputed Issues:

1.   Whether the Court’s Order Governing Proceedings – Patent Case, Version 3.2
     (“OGP”) should govern or whether the claims asserted in the 920, 928, and/or
     941 cases should be narrowed prior to the Markman hearing:

              Open Text Position: The Court’s OGP should govern. The OGP
              sets presumptive limits for claim terms for construction and provides
              deadlines for the parties to narrow the number of claims asserted and
              prior art references. Based on the OGP, case narrowing is not a pre-
              Markman issue and, thus, is not appropriate at this time. Open Text
              requests that these issues be addressed in the manner, and at the times,
              set out in the OGP and Default Schedule.

              In addition, requiring Open Text to narrow its claims to “no more
              than five Asserted Claims per patent and no more than 16 total
              claims,” before claim construction and before discovery into
              infringement, invalidity, or damages, would be extreme and contrary
              to this Court’s OGP. Moreover, the limitations proposed by Alfresco
              are not even consistent with the Model Order of the Eastern District
              of Texas cited by Alfresco in its statement. In fact, E.D. Texas does


                                        4
            Case 6:20-cv-00928-ADA Document 49 Filed 01/19/21 Page 5 of 15




                            not require narrowing until the close of Markman discovery and, even
                            after narrowing, allows “ten claims from each patent and not more
                            than a total of 32 claims.” See [ED Tex. Model] Order Focusing
                            Patent Claims and Prior Art to Reduce Costs.1

                            Finally, these three cases should not be treated as a single case with
                            the asserted claims lumped together and narrowed, pre-Markman, as
                            urged by Alfresco:

                            •   The 920 case involves four patents from three different patent
                                families with 67 asserted claims (average of 16 claims per patent).
                                This is extremely reasonable given the pre-Markman and pre-
                                discovery stage of the case and does not require or warrant any
                                narrowing beyond that contemplated by the OGP.

                            •   The 941 case involves one patent, which is unrelated to the
                                patents in the 920 and 928 cases, with 10 asserted claims. Again,
                                this number of asserted claims is extremely reasonable given the
                                pre-Markman and pre-discovery stage of the case and does not
                                require or warrant any narrowing beyond that contemplated by
                                the OGP.

                            •   The 928 case involves four asserted patents in one patent family
                                with 91 asserted claims. Given the facts and circumstances as set
                                out in the Amended Complaint in the 928 case, the number of
                                asserted claims at the outset of that case is entirely reasonable.
                                Namely, as set forth in the Amended Complaint in the 928 case,
                                since 2013 Alfresco in fact had knowledge of the patents asserted
                                in the 928 case — specifically, Alfresco was a defendant in a suit
                                brought by Open Text where Open Text asserted three of the four
                                patents in the 928 patent case against Box, Inc. in co-pending
                                litigation, resulting in a jury verdict of infringement on those

1
    http://www.txed.uscourts.gov/sites/default/files/forms/ModelPatentOrder.pdf.


                                                          5
Case 6:20-cv-00928-ADA Document 49 Filed 01/19/21 Page 6 of 15




                patents against Box, Inc. Despite the jury verdict against Box, Inc.
                and Alfresco’s awareness of it, Alfresco nevertheless developed
                a product that infringes every asserted claim of the patents in the
                928 case. The pervasive nature and extent of Alfresco’s knowing
                development of an infringing product is an important factor in
                determining Alfresco’s willful infringement, through wanton and
                deliberate copying of OpenText’s patents. Open Text should be
                permitted to develop the necessary proofs, pre-Markman and
                without narrowing, to establish Alfresco’s deliberate copying and
                willful infringement.

          Alfresco’s premature and prejudicial narrowing demand is further
          punctuated by the differences between the 920, 928, and 941 cases,
          as set out in more detail in item 6 below.

          Alfresco Position: Alfresco requests that, to promote the “just,
          speedy, and inexpensive determination” of these actions, Fed. R. Civ.
          P. 1, Plaintiffs narrow the amount of Asserted Claims to a reasonable
          number. Plaintiffs currently assert 168 claims across the three related
          cases: 67 claims in the 920 case; 91 claims in the 928 case; and 10
          claims in the 941 case. It is not possible for Plaintiffs to bring 168
          claims at trial, and including that volume of claims for pre-trial
          proceedings only complicates the Markman process and drives up
          costs. Given the atypical breadth of the OpenText litigations—which,
          in view of Plaintiffs’ current infringement allegations, would require
          many months of trial time to resolve completely—Alfresco believes
          these cases, more than most, would benefit from early streamlining.

          To that end, Alfresco proposes that the parties adopt the Model Order
          for          the        Eastern         District        of         Texas.
          (http://www.txed.uscourts.gov/sites/default/files/forms/ModelPatent
          Order.pdf.) Tracking that order, Alfresco proposes that, for each case,
          Plaintiffs be required to elect no more than five Asserted Claims per


                                        6
          Case 6:20-cv-00928-ADA Document 49 Filed 01/19/21 Page 7 of 15




                         patent and no more than 16 total claims. Judge Gilstrap routinely
                         enters the Model Order.2

                         As for timing, given the earlier Markman process of the Western
                         District of Texas, case narrowing should begin sooner here. Further,
                         it is neither credible nor realistic for the parties to ignore the
                         enormous breadth of the case until after Markman, as Open Text
                         suggests. The harm from Open Text’s unfocused accusations is being
                         felt now and will only compound as the case progresses. It is neither
                         efficient nor economical to wait until after the Markman phase to
                         address this emergent problem.

                         Further, the Model Order Judge Gilstrap uses is neither unique nor
                         controversial (see https://patentlyo.com/media/docs/2013/07/model-
                         order-excess-claims.pdf). The Committee that created the Model
                         Order includes current and retired judges, such as Judge Randall
                         Rader, Judge Leonard Davis, Judge Lucy Koh, and Judge Katherine
                         Forrest; and patent practitioners, such as Mike McCool and Morgan
                         Chu. (Id. at 4.) As the committee writes:

                                 Lack of discipline by the asserting party in preparing its case
                                 is often why excess issues are maintained. The inclusion of
                                 superfluous claims and prior art can function to “hide the
                                 ball.” The result is an asymmetric burden on the responding
                                 party (and the trial court) because the asserting party often has
                                 a better sense of which issues it will ultimately pursue.

                         (Id. at 1.) That is exactly what is happening here.

                         Open Text lacked discipline in preparing its cases—in the process
                         asserting 168 claims—which “hides the ball” as to the claims it
                         actually intends to pursue and creates asymmetric burdens on

2
 See TriOptima AB v. Quantile Techs. Ltd., 2:19-cv-00390-JRG, Order Focusing Patent Claims, ECF 89 (E.D. Tex.
Sept. 4, 2020).


                                                     7
          Case 6:20-cv-00928-ADA Document 49 Filed 01/19/21 Page 8 of 15




                          Defendants and this Court. “Focusing patent cases to the issues at the
                          core of the dispute will reduce the burden on courts and lower the
                          expense for the parties. In addition, a greater focus on the true issues
                          will improve the quality of the adjudicatory process for all.” (Id. at
                          2.)

                          For these reasons, Alfresco disputes Open Text’s asserting that its
                          unfocused infringement allegations are “extremely reasonable.”
                          Alfresco also disputes Open Text’s allegations about the 928 case and
                          its inappropriate attempts to argue its willfulness case in this CRSR.
                          That case, in fact, demonstrates the unreasonableness of Open Text’s
                          position here. While Open Text asserts 91 claims in that case alone,
                          it only brought four claims to trial in the Box litigation.3 Thus, as
                          Open Text’s past practice shows, it is not possible for Open Text to
                          bring 91 claims to trial, let alone 168 claims.

        2.     Whether the 920, 928, and/or 941 cases should be consolidated for pre-trial
               purposes:

                          Open Text Position: Coordinating the schedules of the 920, 928,
                          and 941 cases could be useful to streamline the litigation and reduce
                          costs. Consolidation of the cases, however, is not appropriate or
                          necessary for several reasons, including at least:

                          1. The 920, 928, and 941 cases involve five distinct patent families
                                (three patent families in the 920 case and a different family in
                                each of the 928 and 941 cases) with five distinct inventor groups,
                                which are asserted against different accused functionality.
                                Determination      of    the    validity,    infringement,       damages,




3
  “At trial, Open Text asserted four claims, all from the File Synchronization patents: claims 10 and 27 of the '515
patent, claim 4 of the '665 patent, and claim 11 of the '152 patent.” Order re Post-Trial Motions, Open Text S.A. v.
Box, Inc., No. 13-cv-04910-JD (N.D. Cal. Aug. 15, 2015) (available at https://casetext.com/case/open-text-sa-v-box-
inc-1).


                                                         8
Case 6:20-cv-00928-ADA Document 49 Filed 01/19/21 Page 9 of 15




             willfulness, and forum convenience factors are therefore different
             across all three cases and do not involve common issues of fact.

          2. The accused products, and more critically, the infringing
             functionality of the accused products, is distinct across the 920,
             928, and 941 cases. Thus, while there may be some overlap in
             discovery, it will not be duplicative. Invoking the discovery limits
             of a single case across three distinct cases would be highly
             prejudicial to Open Text’s ability to develop the facts of each of
             the three distinct cases.

          3. The 920, 928, and 941 cases are all pending in the same District
             and before the same Court. There is no risk of wasting the Court’s
             resources through duplicative litigation, particularly when the
             parties appear willing to coordinate with one another to minimize
             repetition.

          4. Defendants have filed various motions to dismiss or to change
             venue with unique arguments and bases for each Defendant.
             Further, each of the 920, 928, and 941 cases has unique
             convenience factors given the difference in accused products,
             patent families, and inventor locations. As a result, to the extent
             any case coordination occurs, it should be decided after the Court
             evaluates Defendants’ motions and confirms all three cases will
             remain in this District against all identified Defendants.

          As a basis for consolidation, Alfresco points to the Notice of Related
          Cases Open Text was required to file pursuant to Local Rule 83-1.3.1
          in two cases pending against Hyland Software Inc. in the Central
          District of California (the “CDCal cases”). Open Text disagrees that
          relation of the CDCal cases there warrants consolidation of the 920,
          928, and 941 cases here for pre-trail purposes. Indeed, even though
          designated as “related,” the CDCal cases have not been consolidated.



                                    9
Case 6:20-cv-00928-ADA Document 49 Filed 01/19/21 Page 10 of 15




           Rather, the CDCal cases, due to their “relation,” are simply assigned
           to the same Judge. The 920, 928, and 941 cases here are already
           assigned to the same Judge, so “relating” them at this point in the
           proceeding (whether correct or not) is nothing more than an exercise
           of form over substance.

           Due to the differences between the 920, 928, and 941 cases, including
           different infringement, invalidity, damages, and forum convenience
           factors among them, pre-trial consolidation is not warranted. Instead,
           coordination of the schedules of the 920, 928 and 941 cases may be
           appropriate to the extent it streamlines the cases and reduces costs.

           Alfresco Position: Alfresco requests that the 920, 928, and 941 cases
           be consolidated for pre-trial purposes, and Alfresco contends that
           consolidation would reduce costs and streamline litigation. Alfresco
           proposes that the 920 case be designated the “lead” case and the 928
           and 941 cases be designated “member” cases, with all further filings
           in the “lead” 920 case. Requiring duplicative filings across three
           related cases needlessly increases costs.

           While Open Text invokes discovery limitations as a reason for
           avoiding consolidation, any need for increased discovery limitations
           can be addressed by the parties. Indeed, Open Text concedes that
           commonalities between the cases exist. And further discovery can be
           provided, as needed, to address other issues. There is no reason to
           use easily-overcome discovery limitations as a basis for denying the
           reality that the three cases here truly comprise a single litigation.

           The positions taken by OpenText in its recent filings in the Central
           District of California are shed light on pre-trial consolidation. In that
           district, Plaintiffs are asserting all the patents in the 928 case and a
           subset of the patents in the 920 case against Alfresco’s corporate
           parent—Hyland Software. Like here, Plaintiffs asserted these patents



                                     10
Case 6:20-cv-00928-ADA Document 49 Filed 01/19/21 Page 11 of 15




           in serial case filings. But unlike here, Plaintiffs sought to relate the
           cases by filing a notice under Local Rule 83 explaining how the cases
           overlap:

           •   the “related cases would have been filed as a single case, but
               ownership of [certain] patents” by a “wholly-owned subsidiary .
               . . required a separate suit for patent procedural reasons”;
           •   both cases involve a “common” plaintiff asserting “allegations of
               patent infringement against the same Defendant”;
           •   discovery “is likely to substantially overlap in both cases,
               including on issues of competition, operation of the accused
               products, and damages”; and
           •   both cases involve “similar legal and/or fact issues” because they
               relate to “various aspects of enterprise content management
               software.”

           Dkt. 14, Open Text Corp. v. Hyland Software Inc., 8:20-cv-02116-
           DOC-ADS (C.D. Cal. Nov. 4, 2020).

           For similar reasons, pre-trial consolidation is necessary and
           appropriate here. OpenText’s filing in C.D. Cal. suggests that, as in
           California, Plaintiffs’ would have filed the W.D. Tex. cases together
           but for patent ownership issues.      The W.D. Tex. cases involve
           common plaintiffs and identical defendants. The Accused Product in
           all three W.D. Tex. cases is identical, and Defendants’ technical and
           damages discovery is likely to substantially overlap between the
           cases. In particular, Alfresco’s ACS product is listed as the Accused
           Product in all three Complaints, and while different inventor groups
           may be involved in the 920 and 941 cases, the infringement
           allegations in both of those cases are directed to so-called “sync”
           functionality. For that reason, the legal issues between the cases are
           likely to substantially overlap—including the issues of claim
           construction, infringement, invalidity, and patent eligibility.


                                     11
Case 6:20-cv-00928-ADA Document 49 Filed 01/19/21 Page 12 of 15




           Likewise, the cases are likely to be aligned with respect to retained
           technical and damages experts, Daubert issues, and in limine issues.




                                    12
        Case 6:20-cv-00928-ADA Document 49 Filed 01/19/21 Page 13 of 15




DATED: January 19, 2021
                                              By:/s/ Claire Abernathy Henry
By:/s/Christopher C. Campbell
                                              Jonathan M. Watkins
                                              New York Bar No. 4423919
Christopher C. Campbell
                                              jonathan.watkins@cwt.com
Virginia Bar No. 36244
                                              Christopher A. Hughes
Yushan Luo (pro hac vice)
                                              New York Bar No. 1394592
KING & SPALDING LLP
                                              christopher.hughes@cwt.com
1700 Pennsylvania Avenue, NW
                                              Danielle V. Tully
Suite 200
                                              New York Bar No. 4302758
Washington, DC 20006
                                              danielle.tully@cwt.com
Telephone: (202) 626-5578
                                              Michael B. Powell
Facsimile: (202) 626-3737
                                              New York Bar No. 5130059
ccampbell@kslaw.com
                                              michael.powell@cwt.com
yluo@kslaw.com
                                              CADWALADER, WICKERSHAM & TAFT LLP
                                              200 Liberty Street
Britton F. Davis (pro hac vice)
                                              New York, New York 10281
Angela Tarasi (pro hac vice)
                                              Tel: (212) 504-6000
Mikaela Stone (pro hac vice)
                                              Fax: (212) 504-6666
KING & SPALDING LLP
16 Market Square, Suite 400
                                              Christina J. Moser
Denver, CO 80202
                                              Ohio Bar No. 74817
Telephone: (720) 535-2300
                                              cmoser@bakerlaw.com
Facsimile: (720) 535-2400
                                              Brendan E. Clark
bfdavis@kslaw.com
                                              Ohio Bar No. 85634
atarasi@kslaw.com
                                              bclark@bakerlaw.com
mikaela.stone@kslaw.com
                                              BAKER HOSTETLER LLP
                                              127 Public Square, Suite 2000
Steven Sprinkle
                                              Cleveland, Ohio 44114
TEXAS BAR NO. 00794962
                                              Tel: (216) 621-0200
SPRINKLE IP LAW GROUP, P.C.
                                              Fax: (216) 696-0740
1301 W. 25TH STREET, SUITE 408
AUSTIN, TEXAS 78705
                                              Of Counsel:
TEL: 512-637-9220
SSPRINKLE@SPRINKLELAW.COM
                                              T. John Ward, Jr.
                                              Texas State Bar No. 00794818
                                              jw@wsfirm.com
Attorneys for Plaintiffs
                                              Claire Abernathy Henry
Open Text Corporation
                                              Texas State Bar No. 24053063
and Open Text S.A. ULC
                                              claire@wsfirm.com
                                              Andrea L. Fair
                                              State Bar No. 24078488
                                              andrea@wsfirm.com




                                         13
       Case 6:20-cv-00928-ADA Document 49 Filed 01/19/21 Page 14 of 15




By:/s/Jeffrey W. Wheelock                            Charles Everingham IV
Jeffrey W. Wheelock                                  State Bar No. 00787447
Texas Bar No. 21265350                               ce@wsfirm.com
DICKINSON & WHEELOCK, P.C.                           WARD, SMITH & HILL, PLLC
7660 Woodway Drive, Suite 460                        1507 Bill Owens Parkway
Houston, Texas 77063                                 Longview, Texas 75604
Tel: (713) 722-8118                                  Tel: (903) 757-6400
Fax: (713) 722-7003                                  Fax: (903) 757-2323

Attorneys for Defendant Blue Fish Development        Attorneys for Defendants Alfresco Software,
Group, LTD                                           Ltd., Alfresco Software, Inc., and Alfresco
                                                     Software Americas, Inc.




                                                14
      Case 6:20-cv-00928-ADA Document 49 Filed 01/19/21 Page 15 of 15




                            CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and correct copy of the foregoing

document has been served on January 19, 2021 to all counsel of record who are

deemed to have consented to electronic service via the Court’s CM/ECF system.


                                             /s/ Christopher C. Campbell
                                             Attorney for Plaintiffs
